Title: From Benjamin Franklin to Francis Dana, 7 April 1781
From: Franklin, Benjamin
To: Dana, Francis M.


Sir,Passy, April 7. 1781
I received the Letter you yesterday did me the honour of writing to me, requesting my Opinion in Writing relative to the Conference you had with his Excellency the Comte de Vergennes last Wednesday, I being present; and also as to the Expediency of your proceeding to Petersburgh; which Request I willingly comply with, as follows
Your first Question is Whether on the whole I conceived the Count to have any Objection to the Mission itself?
Answ. He did not make any such Objection, nor did he drop any Expression by which it might be suppos’d he had any such in his Mind.
Qu. 2. Whether I considered his Reflections upon the Subject to be rather intended as Cautions and Advice to you, respecting the Conduct he would wish you to hold in the Business?
Answ. His Excellency express’d his Apprehensions that if you went thither under a publick Character, before the Disposition of that Court was known & its Consent obtained, it might be thought improper, and be attended with Inconvenience, and if I remember right he intimated the propriety of your consulting Prince Gallitzin, the Russian Ambassador at the Hague.
Qu. 3. Whether I supposed him finally to make any real Objections to your going to Petersburgh in the Character only of a private American Gentleman, and there waiting for the favourable Moment of opening your eventual Character?
Answ. His Objections were, That tho’ you should not avow your public Character, yet if known to be an American who had been in public Employ, it would be suspected that you had such a Character, and the British Minister there might exert himself to procure you “quelques Desagréements,” i. e. Chagrins or Mortifications. And that unless you appeared to have some other Object in visiting Russia, your being an American would alone give strong Grounds for such Suspicion.— But when you mentioned that you might appear to have Views of Commerce, as a Merchant, or of Curiosity as a Traveller, &c. that there was a Gentleman at Petersburgh with whom some in America had a Correspondence, and who had given Hints of the Utility there might be in having an American in Russia, who could give true Intelligence of the State of our Affairs, and prevent or refute Misrepresentations, &c, and that you could, perhaps, by means of that Gentleman, make Acquaintance, & thence procure useful Informations of the State of Commerce, the Country, the Court, &c. he seem’d less to disapprove of your going directly.
As to my own Opinion, which you require, tho’ I have long imagined that we let ourselves down in offering our Alliance before it is desired; and that it would have been better if we had never issued Commissions for Ministers to the Courts of Spain, Vienna, Prussia, Tuscany, or Holland, till we had first privately learnt whether they would be received, since a Refusal from one is an actual Slight, that lessens our Reputation, and makes others less willing to form a Connection with us; yet since your Commission is given, and the Congress seem to expect, tho’ I think they do not absolutely require, that you should proceed to Russia immediately, I conceive that (assuming only a private Character for the present, as you propose) it will be right for you to go;— unless, on consulting Mr Adams, and Prince Gallitzin, you should find Reason to judge, that, under the present Circumstances of the propos’d Mediation, &c. a Delay for some time would be more adviseable.
With great Esteem, and best Wishes for your Success, I am, Your Excellency’s most obedient & most humble Servant
B Franklin
I request your Care of the Enclos’d.His Excelly. Fra. Dana, Esq: Plenipotentiary to Russia
 
Endorsed: Dr. Franklin’s Letter Dated April 7th. 1781. Recd. ——— 7th.——— [Mission] (11)
